61 N.Y.2d 847 (1984)
Joann Best, Appellant,
v.
City of New York, Respondent.
Court of Appeals of the State of New York.
Decided February 21, 1984.
Joseph Kelner for appellant.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Stephen J. McGrath of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (97 AD2d 389).